DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 29 June 2022.
Claims 1-5, 9, 12-15 and 20 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised.  These amendments have necessitated updated grounds of rejection which are set forth below.
Applicant’s amendments have necessitated new grounds of rejection under 103, see below.

Response to Arguments
Applicant’s arguments filed on 29 June 2022 have been fully considered but are not persuasive.
Regarding the 101 rejection, applicant argues that the determination of tracking signals and other claim language takes the claims out of the abstract groupings.  Examiner respectfully disagrees.  A determination, i.e. determining a tracking signal, with not additional elements setting forth how such a determination or detection occurs, is given its broadest reasonable interpretation, which includes a user merely observing signal data, and making an evaluation or decision regarding that data, i.e. determining signal data relating to social media activity and detecting a deviation.  This falls into the mental processes grouping.  No additional elements or limitations meaningfully limit the implementation of these steps in a way that would integrate them into a practical application or amount to significantly more.
Executing a model further considered part of the abstract idea because it is merely a statistical correlation of data.  Statically modeling data to show correlations is considered a mental process since it is an evaluation of data that could be done the same way mentally or with pencil/paper.  There are not additional elements or support in the specification to describe an executable model to perform the detection.  The detecting is described as being done by the processor, not the disclosed model that merely correlates sales and activity data.
Applicant argues that the claims do not fall within the abstract groupings but instead are directed to efficiently monitoring message traffic for anomalous events with improved speed and accuracy.  This argument is more specific than the limitations set forth in the claims.  The claims do not actively recite any continuous monitoring, they do not include additional elements that continuously monitor or track data in any specific manner but instead merely store and retrieve stored data and perform an analysis to identify deviations and compare data in order to allocate resources “automatically”  without disclosing how any sort of automated allocation occurs, without including any additional elements that are controlled in response to certain executed workflows, etc.  There is not meaningful integration of additional elements that are essential to the ability to execute the claimed methodology, and therefore, the claims recite an are directed to an abstract idea without significantly more.
Applicant argues that the claims recite a specific improvement over the prior art of real time social media analysis by providing insights into how social media is affecting the real word, thus making the claims eligible.  Examiner respectfully disagrees.  The alleged improvement is considered part of the abstract concept.  The specific analysis technique which detects deviations and compares values to thresholds does not illustrate a technical improvement or an improvement to the computer itself. The analysis is merely applied “by a computer” in a “social media” environment and the claims do not set forth additional elements that apply or use the judicial exception in a meaningful way beyond generally linking the use to the particular environment.  The additional elements of the claims do not impose a meaningful limit on the scope of the claim.  In order to do so the elements would need to play a significant part in permitting the claimed functions to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e. through the use of a computer for performing calculations/data analysis.    There are not specific additional elements claimed that implement any monitoring or allocating functions and merely reciting that the allocation is done “automatically” does not integrate the abstract idea into a practical application, nor does it amount to significantly more.  Unlike Diamond v. Diehr the claims do not illustrate an improvement to the technical field.  The 101 rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.
Regarding the 103 rejection, Applicant argue that the previously cited references fail to teach each and every limitation of the amended claims.  These arguments are moot in view of the new grounds of rejection necessitated by the amendments to the claims.  See below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the independent claims recite “execute the one or more models”, however the specification lacks written description relating to an executable model for correlating sales and activity data.  The specification in [0051] describes that the computer device which can execute instructions inputs data into a statistical model to correlate topics to sales volume.  It does not set forth any sort of executable model that detects when a deviation occurs, it is merely a statistical model for correlating data.  The detecting is done separately, by the SMIA computing device when tracking signal data is compared to thresholds, not by the correlating model.
Additionally, the amended claims recite “wherein each allocated resource comprises a channel of public communication”.  The claims lack written description because the specification fails to sufficient identify how the invention would allocation channels of public communication, but instead describes resources as social media resources in at least [0006].  Additionally, [0018] describes the social media resources as social media responses, traditional media responses, or other promotional or marketing activity, not actual portions or channels of public communication.
The claims lack written description for reallocating resources automatically when signals align with the threshold.  The specification does not describe a particular scenario of action when a signal aligns with a threshold.  [0049] describes continuous monitoring and adjustment of resources based on comparisons and impact, but does not set forth when constitutes alignment that would necessitate reallocation.
The specification as a whole does not support executable models nor does not support allocating channels of public communication or reallocating resources when signals align.  Because the specification only describes inputting data into a statistical model and that allocated resources are social media responses or advertisements, one of ordinary skill in the art would not have recognized that the inventor was in possession of the claimed invention in view of the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the statistical model in the specification could be executed to detect if signals deviate from a threshold. The specification in [0051] describes that the computer device which can execute instructions inputs data into a statistical model to correlate topics to sales volume.  It does not set forth any sort of executable model that detects when a deviation occurs, it is merely a statistical model for correlating data.  The detecting is done separately, by the SMIA computing device when tracking signal data is compared to thresholds, not by the correlating model.  Clarification is required.
The amended claims set forth comparing tracking signals to trigger criteria in response to the detection. There is insufficient antecedent basis for this limitation in the claim.  A detection is not actively recited, nor does it occur within the scope of the claim.  The amendments set forth executing a model “to detect” it is unclear if or when a detection of a deviation occurs, since the model execution is only actively recited, not the result or an active detection step.  Clarification is required.
The amended claims recite “wherein each allocated resource comprises a channel of public communication”.  It is unclear how the allocated resources comprise channels of public communication.  The specification in at least [0006] and [0018] describes the social media resources as social media responses, traditional media responses, or other promotional or marketing activity, not actual portions or channels of public communication.  Clarification is required.
The term “align” in claims 1, 13, and 20 is a relative term which renders the claim indefinite. The term “align” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes alignment between the tracking signal and the threshold level, and therefore it is further unclear when reallocation of resources automatically occurs.  [0049] describes continuously monitoring and allocating resources, but does not depict a scenario for when signals “align”.  Clarification is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite determining signals relating to a plurality of social media conversations, executing a model of a correlation to detect that one deviates from a threshold, compares one to trigger criteria and allocates/re-allocates resources in response.  These steps set forth a series of steps relating to advertising and marketing evaluations and decisions making and therefore recite a certain method of organizing human activity by demonstrating a commercial interaction.  Taken individually, the limitations can also be performed the same way mentally by a human performing a series of observations and evaluations, thus illustrating the mental processes abstract grouping.  These limitation, as drafted, set forth a process step that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  A user can mentally observe and evaluate, i.e. determine, detect and compare tracking signals relating to social media, can detect a deviation by “executing” a model that merely correlates sales and activity data, e.g. it is a data correlation, compare the signals to trigger criteria and allocate or designate resources accordingly, e.g. plan or make decisions regarding advertising and responses.  But for the “computer device” configured to perform the steps and that the allocation is done “automatically” the claims encompass a user simply observing and analyzing data and making decisions.  The mere nominal recitation of a generic device does not take the claim out of the mental processing grouping.  Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite that a device is configured to perform the steps, storing models that correlate sales and activity and that steps are done automatically.   The configured device and automatic allocation is recited at a high level of generality and merely automate the otherwise abstract steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  Storing a model that correlates sales and activity data is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra solution activity. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the storing step that was considered extra solution activity above, this is re-evaluated in step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the storing is done aby anything other than generic off the shelf computer components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05 d indicate that the mere collection, receipt or transmission of data over a network is a well-understood, routine and conventional activity when it is claimed in a merely generic manner, as it is here.
Dependent claims 2-12 and 14-19 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims merely describe additional decisions, i.e. selections, allocations, and increasing ad placement and frequency; and describe additional evaluations, i.e. comparing feedback to thresholds, and data relating to escalation level criteria and therefore merely narrow the abstract concept established in the independent claims.  Automatically posting, alerting, transmitting, receiving and transmitting, and storing illustrate insignificant extra solution activity in that they set forth data gathering and transmission.  When reconsidered under step 2B these elements are determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the device is anything other than an off the shelf computer component and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that the mere collection, receipt, and transmission, e.g. through posting or transmitting, over a network are well-understood, routine and conventional functions when claimed in a merely generic manner as they are here. Claims 1-20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis et al. (US 2014/0143405) in view of Perkins et al. (US 10/003,560) further in view of Erhart et al. (US 2011/0125550).
As per Claim 1 Pavlidis teaches:
A social media impact analysis (SMIA) computer device comprising at least one processor in communication with at least one memory device, the at least one memory device storing, for each of a plurality of escalation levels, a corresponding trigger criteria and a corresponding resource allocation, each of the corresponding trigger criteria 5including a sales impact range and a content category, said SMIA computer device configured to: 
store one or more models correlating sales of a product to social media conversation activity about the product (Pavlidis in at least [0048-0051] describe identifying correlations between trends and products, such as product mentions or activity to sales of a product, [0055-0059, 0066 and 0070] further describe the ability to further utilize and retrieve correlations, e.g. models, for further analysis and predictive purposes);
determine a plurality of tracking signals relating to social media conversations about a product over a time period, each tracking signal of the plurality of tracking signals including at least one topic of social media conversation and correlated to a predicted future 10sales impact on the product (Pavlidis in at least the abstract and [0040-0060 describes monitoring content and concepts over time and correlations between activity with respect to the concept and sales of products corresponding to the concept may be made and sales predicted for the same, see also Figs. 4-6); 
execute the one or more models with the plurality of tracking signals to detect that one of the tracking signals deviates from a threshold tracking signal, wherein the threshold tracking signal is generated from weighted historical values of the one of the tracking signals (Pavlidis in at least [0046-0059, 0066-0068, 0070], describes evaluating when signals exceed a threshold and further describe the ability to retrieve correlations and data to make predictions and analyze data, intensity expressions can be used to evaluate the trends as is described in at least [0061]); 
compare, in response to the detection, the one of the tracking signals to the 15trigger criteria for the plurality of escalation levels (Pavlidis in at least [0061] describes evaluating trend intensity, various metrics can be used to characterize the intensity, levels of interest can also be established as well as thresholds for level of popularity that can result in an alert that will report the trend, e.g. a trigger criteria),; and 
reporting automatically according to the report for a first of the escalation levels in response to determining that (i) the at least one topic of social media conversation of the one of the tracking signals is within the content category of the first escalation level, and (ii) the 20predicted future sales impact of the one of the tracking signals is within the sales impact range of the first escalation level (Pavlidis in at least [0046] describes how in response to detected trends and threshold evaluations reports can be generated that can include representative postings for the attribute or a conversation summary for postings as well as correlations with sales data as is described in at least [0047-0064]), 
	Pavlidis does not explicitly recite that the tracking signals relate to sentiment detected on public communication channels, that the trigger criteria corresponds to an increasing negative trend, that resources including public communication channels are allocated automatically to counteract the negative trend and re-allocated when they align with a  threshold.  However, Perkins teaches a conversation correlation system configured to associate signals with conversations and to further cluster and analyze data.  Perkins further teaches:
wherein the plurality of tracking signals are related to sentiment detected on a plurality of channels of public communication (Perkins in at least Col. 5: 39-51 describes how posts or messages can be analyzed to determine the sentiment of the message or overall topic, see also at least Col. 7: 14-34, Col. 8: 1-5, Col. 9: 6-38);
wherein the trigger criteria for each successive threshold corresponds to an increasing negative trend in the social media conversations (Perkins in at least Col. 9: 6-19 describes the ability to identify negative sentiments from messages or other public communication posts or conversations, Fig. 18 and at least Col. 16: 25-Col. 17: 30 describe the ability to compare sentiment scores to different thresholds to identify when an overall negative sentiment is present and classifying those accounts as detractors and using that information to glean other insights or information, Col. 22: 24-30 and Col. 34: 27-46 explicitly describe that when a negative sentiment is detected and drops below a threshold amount, a message may be sent identifying the sharp decrease)
allocate resources to counteract the increasing negative trend according to the resource allocation for a first of the threshold level in response to determining that (i) the at least one topic of social media conversation of the one of the tracking signals is within the content category of the first threshold level, and (ii) the 20predicted future sales impact of the one of the tracking signals is within the sales impact range of the threshold level wherein each allocated resource comprises a channel of public communication (Perkins in at least Col. 34: 27-46 explicitly describe that when a negative sentiment is detected and drops below a threshold amount, a message may be sent identifying the sharp decrease and in response a social media campaign may be launched to address the issues associated with the sentiment drop, Col. 38: 27-34) ; and
reallocate resource when the one of the tracking signals aligns with the threshold tracking signal (Perkins in at least Col. Col. 22: 10-23, 54-Col. 23:14, 65-Col. 24:10 and 34: 27-62 describe the ability to evaluate an analyze signal alignment and compare signals with thresholds, in response to particularly threshold comparisons designated as triggering message responses, different resource allocations may be launched, Col. 38: 24-34 describes how resources can be allocated based on the comparisons of constituents to different thresholds)
	Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to gathering tracking signals, compare the signal data to stored correlations for analysis and report on the results to include the techniques for analyzing sentiment data by comparing it to particular thresholds that trigger resource allocations because by combining the analytic aspects to and using the results to take further actions, the combination enables more efficient and accurate quantitative analytics by uniquely identifying and analyzing social signals that are most relevant to performance of a particular entity and allow entities to act quickly in response to changing sentiments (Perkins Col. 3: 20-42).
	Neither Pavlidis nor Perkins explicitly recite allocating resources automatically.  However, Erhart teaches determining customer value from social media and other data sources.  Erhart further teaches:
 allocate resources automatically in response to data analysis according to the resource allocation for a first of the escalation levels in response to determining that (i) the at least one topic of social media conversation of the one of the tracking signals is within the content category of the first escalation level, and (ii) the 20predicted future sales impact of the one of the tracking signals is within the sales impact range of the first escalation level (Erhart in at least [0053-0055] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation).
		Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to perform an action automatically in response to the evaluation of topics and predicted sales within determined escalation levels to include techniques for providing particular responses/allocating resources because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By enabling automated responses including messages or posts based on the evaluation, the automation eliminates the need for agent involvement in some situations and makes a contact center or other service more efficient and effective (Erhart [0053]).
As per Claim 2 Pavlidis/Perkins teach in at least 34: 27-62 and Col. 38: 24-34 allocating resources to counteract a negative trend, do not teach but Erhart further teaches:
wherein said SMIA computer device is further configured to allocate resources in response to an event according to the resource allocation for the first escalation level by: 
selecting from the at least one memory device a pre-defined response 5corresponding to the at least one topic of the one of tracking signals and the first escalation level; and  WO 2018/187448PCT/US2018/026051 34automatically posting the response to an individual poster directly on a social media platform (Erhart in at least [0053-0055] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 3 Pavlidis/Perkins teach in at least 34: 27-62 and Col. 38: 24-34 allocating resources to counteract a negative trend, do not teach but Erhart further teaches:
wherein said SMIA computer device is further configured to allocate resources in response to data analysis according to the resource allocation for the first escalation level by: 
selecting from the at least one memory device a pre-defined response 5corresponding to the at least one topic of the one of tracking signals and the first escalation level; automatically posting the response to an individual poster on a social media platform, wherein the social media platform inhibits automated posting by computer devices; and 10alerting a human operator to complete the automated posting (Erhart in at least [0053-0055] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation, the response can include sending a message to a human agent).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 4 Pavlidis in at least [0046] describes how in response to detected trends and threshold evaluations reports can be generated that can include representative postings for the attribute or a conversation summary for postings as well as correlations with sales data as is described in at least [0047-0064]).  Pavlidis/Perkins teach in at least 34: 27-62 and Col. 38: 24-34 allocating resources to counteract a negative trend, do not teach but Erhart further teaches:
wherein said SMIA computer device is further configured to: 
allocate resources automatically in response to data analysis according to the resource allocation for another of the escalation levels in response to 5determining at least one of (i) that the at least one topic of social media conversation of the one of the tracking signals is within the content category of the other of the escalation levels, and (ii) that the predicted future sales impact of the one of the tracking signals is within the sales impact range of the other of the escalation levels (Erhart in at least [0053-0055] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation).
		Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to perform an action automatically in response to the evaluation of topics and predicted sales within determined escalation levels to include techniques for providing particular responses/allocating resources because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By enabling automated responses including messages or posts based on the evaluation, the automation eliminates the need for agent involvement in some situations and makes a contact center or other service more efficient and effective (Erhart [0053]).  
As per Claim 5 Pavlidis/Perkins teach in at least 34: 27-62 and Col. 38: 24-34 allocating resources to counteract a negative trend, do not teach but Erhart further teaches:
wherein said SMIA computer device is further configured to allocate resources in response to data analysis according to the resource allocation for the other of the escalation levels by:  
selecting from the at least one memory device a pre-defined suggested statement corresponding to the at least one topic of the one of tracking signals and the other of the escalation levels; and  WO 2018/187448PCT/US2018/026051 35 transmitting the suggested statement to designated decision-making personnel (Erhart in at least [0053-0055] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation, the response can include sending a message to a human agent).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 6 Pavlidis does not teach but Erhart further teaches:
wherein said SMIA computer device is further configured to transmit an alert to the designated decision- making personnel using a communication channel different from the transmission of the suggested statement (Erhart in at least [0041-0055] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation, the response can include sending a message to a human agent).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 7 Pavlidis does not teach but Erhart further teaches:
wherein said SMIA computer device is further configured to: 
receive approval of a final version of the suggested statement from the designated decision-making personnel; and  5transmit the final version of the statement as a press release to a traditional media outlet (Erhart in at least [0052-0054] describe the dialog system including the core and creator that enables automated responses and determining when things need to be sent to human agents for processing).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 8 Pavlidis further teaches:
wherein the content category stored for the other of the escalation levels comprises content indicating at least one of a significant negative health impact associated with the product and a significant negative impact to a reputation of the product (Pavlidis in at least [0034] describes evaluating categories including taxonomies relating to health and the impact that trends are having on sales as is described in at least [0047]).  
As per Claim 9 Pavlidis/Perkins teach in at least 34: 27-62 and Col. 38: 24-34 allocating resources to counteract a negative trend, do not teach but Erhart further teaches:
wherein said SMIA computer device is further configured to maintain the allocation of resources in response to data analysis according to the resource allocation for the other of the escalation levels until a predefined feedback condition is detected in the tracking 5signal (Erhart in at least [0053-0055] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation, the response can include sending a message to a human agent, [0105] describes comparing information to designated threshold levels).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 10 Pavlidis/Perkins does not teach but Erhart further teaches:
wherein the predefined feedback condition comprises the one of the tracking signals decreasing below the corresponding threshold tracking signal (Erhart in at least [0053-0055 and 0105] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation, the response can include sending a message to a human agent and using threshold levels to compare information).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 11 Pavlidis in at least [0046] describes how in response to detected trends and threshold evaluations reports can be generated that can include representative postings for the attribute or a conversation summary for postings as well as correlations with sales data as is described in at least [0047-0064] but Pavlidis/Perkins does not explicitly recite different escalations.  Erhart further teaches:
wherein the other of the escalation levels is a third escalation level, wherein the at least one memory device stores a first sales impact range for the first level, a second sales impact range for a second of the escalation levels, and a third sales impact range for the third escalation level,WO 2018/187448PCT/US2018/026051 36 5wherein the first sales impact range is less than a first limit, the second sales impact range exceeds the first limit and is less than a second limit, and the third sales impact range exceeds the second limit (Erhart in at least [0053-0055 and 0105] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation, the response can include sending a message to a human agent and using threshold levels to compare information).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claims 13-20 the limitations are substantially similar to those set forth in Claims 1-6 and 9 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claims 1-6 and 9 above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis et al. (US 2014/0143405) in view of Perkins et al. (US 10,003,560) further in view of Erhart et al. (US 2011/0125550) further in view of Publicover et al. (US 10,546,326).
As per Claim 12 Pavlidis teaches in at least [0051-0055] providing standard automated responses to analyzed content according to escalations of topics.  Perkins in at least 34: 27-62 and Col. 38: 24-34 describes allocating resources to counteract a negative trend by launching social media campaigns and allocating additional resources, i.e. increasing advertisement placement distribution and frequency across one or more social media platforms using the advertisement content.  None of the previously cited references explicitly recite selecting pre-defined advertisement content for topics. 
However, Publicover teaches providing targeted content based on user preferences and analyzed data.  Publicover further teaches:
wherein said SMIA computer device is further configured to allocate resources in response to an analysis/event according to the resource allocation for the second escalation level by:  5selecting pre-defined advertisement content from the at least one memory device corresponding to the at least one topic associated with the one of the tracking signals; and increasing advertisement placement distribution and frequency across one or more social media platforms using the advertisement content (Publicover in at least the abstract describes providing advertisements in content that is targeted to a particular user based on analyzed individual and/or group environments as is further described in at least Col. 39:22-33).
		Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to automatically allocate resources based on escalation analysis to include techniques for providing advertisements at different rates based on analysis because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as they did individually.  By enabling ads to be preselected and provided the combination makes a contact center or service more efficient and effective by increasing the return on investment my having better ad placement and targeted delivery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623